Citation Nr: 1721241	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  08-25 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 28, 2012.

2.  Entitlement to a TDIU from June 28, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and N. B. 



ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
 
In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Veteran filed a claim for entitlement to service connection for diabetes on March 23, 2006.  The Veteran's claim was granted in an April 2006 rating decision effective March 23, 2006 and the Veteran submitted a timely notice of disagreement as to the effective date and initial disability rating for diabetes mellitus, type II.  In June 2006, the RO granted the Veteran's service-connected diabetes mellitus, type II, effective March 23, 2005 as warranted per 38 C.F.R. § 3.114.  The Veteran appealed the issue of the initial disability rating to the Board following issuance of a statement of the case in July 2008.  In an August 2011 decision, the Board found that the issue of entitlement to a TDIU was raised as part of the appeal for a higher rating for diabetes mellitus, type II.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the claimant or the record reasonably raises the question of whether the veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Rice, 22 Vet. App. at 55.

Under governing law, the effective date of an award of disability compensation in conjunction with a grant of entitlement to service connection will be the day following separation from active service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2).  In this case, as summarized above, the Veteran's claim for entitlement to a TDIU arises from his claim for a higher initial rating for diabetes mellitus, type II, which followed the grant of service connection for that disability.  As such, the earliest date for which a TDIU may be awarded is March 23, 2006 the date VA received the Veteran's claim for entitlement to service connection for diabetes.  

This case was previously remanded by the Board in August 2011, July 2013 and October 2014.  The case has been returned to the Board for review.
 

The issue of entitlement to a TDIU prior to June 28, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's service connected disabilities preclude him from securing or following substantially gainful employment consistent with his educational and occupational background from June 28, 2012.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met from June 28, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016).    



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159 (2016).  In this decision, the Board grants a TDIU from June 28, 2012.  This represents a complete grant of the benefit sought on appeal from June 28, 2012.  Thus, any deficiency in VA's compliance with the notification and assistance requirements is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric.  38 C.F.R. § 4.16 (a).

Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.  

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment is placed on the VA, not a medical examiner.  Geib v. Shinseki, 733 F. 3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. §§ 4.16; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

Analysis

The Veteran contends that his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  See, e.g. VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in February 2012.  From June 28, 2012, service connection has been in effect for ischemic heart disease, diabetes mellitus, type II with erectile dysfunction and hypertension, right lower extremity diabetic peripheral neuropathy, left lower extremity diabetic peripheral neuropathy, right upper extremity diabetic peripheral neuropathy, and left upper extremity diabetic peripheral neuropathy.  The schedular criteria for a TDIU are met from June 28, 2012.  38 C.F.R. § 4.16 (a).    

The record shows that the Veteran has a twelfth grade education with two years of college.  The Veteran stated that after service he worked as a meat cutter for one year, at IBM for six years then he worked in the insurance industry for approximately 32 years until he took early retirement in 2005 because he was not able to control his diabetes.  

The Veteran was afforded a VA examination in June 2012.  At the June 2012 examination, the examiner noted severe bilateral paresthesias and/or dysesthesias of the lower extremities and moderate bilateral numbness of the lower extremities.  The Veteran reported decreased sensation below the ankles and a burning sensation in the feet.  The examiner stated the Veteran was advised to avoid strenuous occupational and recreational activities with the intention of avoiding hypoglycemic episodes.  At the examination, the examiner opined that the Veteran is able to perform light duty work with several limitations.  The examiner stated the Veteran was limited to lifting and carrying to 20 pounds, his walking was limited to 1/4 mile, the Veteran was limited to standing 15-20 minutes at a time, and he would be required to take a break after sitting continuously for 1-2 hours.  

In January 2013 the Veteran was provided a VA examination related to his ischemic heart disease claim.  The examiner noted the Veteran had shortness of breath with mild activity and stated the Veteran's disability would have an impact on the Veteran's ability to work. 

In November 2013, VA received a letter from the Veteran's private physician.  The physician cared for the Veteran for nearly 10 years and opined that based on the Veteran's service-connected disabilities, the Veteran is unable to get or maintain gainful employment.  As rationale, the physician stated that due to the Veteran's service-connected ischemic heart disease he would not be able to lift any object over 10 pounds.  

In March 2016, the Veteran was provided a VA Diabetic Sensory-Motor Peripheral Neuropathy examination.  The examiner reviewed the claims file and interviewed the Veteran.  The Veteran stated he has constant tingling in the soles of his feet and stated this has caused him to fall several times.  Additionally, the Veteran reported constant tingling in the tip of his fingers.  During examination, the examiner stated the Veteran has bilateral incomplete moderate paralysis of the upper and lower extremities.  The examiner opined that the Veteran's diabetic peripheral neuropathy would impact the Veteran's ability to work.  The examiner stated the Veteran was unable to walk safely, sit for more than 30-45 minutes or safely bend down because of numbness in the feet.  The examiner further stated the Veteran could not do any work with his fingers.  Furthermore, the examiner stated the Veteran could not write or type at all because of tingling in the fingertips.  The examiner also stated the Veteran was limited to 15 minutes of sitting since he has to get up and walk due to tingling in his feet.      

The Veteran was provided an opinion only examination in September 2016.  The examiner reviewed the file and opined that the Veteran could to sedentary work if he is permitted to have a break every two hours.  

In summary, the record shows that the Veteran has an occupational background in the insurance industry and has two years of college education.  According to the medical opinions of record, which are summarized above, the Veteran's service-connected disabilities prevent him from performing jobs that require manual labor.  The Veteran's service-connected diabetes mellitus, type II, and bilateral upper extremity peripheral neuropathy limit his ability to type, write, and sit for more than 15 minutes.  Additionally, the Veteran would be required to take multiple breaks throughout the day.

Considering the Veteran's background, education, skills, and his work history, the Board finds that the Veteran's service-connected disabilities, in combination, affect him in such a way that he is unable to perform either sedentary or physical work.  The Board finds that the June 2012 and March 2016 VA examinations are probative on the matter at issue.  The limitations caused by the Veteran's service-connected disabilities, in combination prevent the Veteran from securing or following substantial gainful employment from June 28, 2012.

In light of the above, the Board concludes that the most probative evidence of record demonstrates that it is at least as likely as not that the Veteran is unable to secure or follow substantially gainful employment due solely to his service-connected disabilities from June 28, 2012.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, affording the benefit of the doubt to the Veteran, entitlement to a TDIU from June 28, 2012 is warranted.   



ORDER

Entitlement to a TDIU is granted from June 28, 2012.


REMAND

Prior to June 28, 2012, the Veteran did not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16 (a).  However, a TDIU can be awarded on an extraschedular basis under 38 C.F.R. § 4.16 (b), if it is determined that the veteran is unemployable by reason of service-connected disability, but fails to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  However, if it is determined that the veteran is unemployable by reason of service-connected disability, but fails to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), the Board cannot consider such entitlement in the first instance.  Instead, the claim must be remanded so that it can be referred to VA's Director, Compensation Service for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In this case, at a May 2011 hearing, before the undersigned VLJ, the Veteran stated that his service-connected diabetes was a contributing factor in his early retirement.  VA received a letter from the Veteran's private physician, S. S., in February 2012.  S. S. stated the Veteran's continued deterioration due to his peripheral neuropathy affects his ability to walk, stand, sit and causes the Veteran to be sensitive to heat and cold.  Therefore, S. S. opined that it is more likely than not that the Veteran would not be able to maintain employment.  Additionally, in February 2012 the Veteran stated he took early retirement because he was unable to control his diabetes.  In February 2012, the Veteran also submitted several buddy statements relating to his TDIU claim.  J.J stated that he works with the Veteran and has observed how uncomfortable the Veteran becomes after sitting for fifteen minutes and that the Veteran needs to get up and walk around.  A. H. also stated that he has observed the difficulty the Veteran has sitting for extended periods of time and his need to constantly get up and down.          

Based upon the above evidence, the Board concludes that the facts of his case meet the criteria for submission of the Veteran's claim to the Director, Compensation Service, for extraschedular consideration of entitlement to a TDIU prior to June 28, 2012.  Therefore, a remand is warranted.   

Accordingly, the case is REMANDED for the following action:


1.  Refer the claim to the Director, Compensation Service, for consideration of whether a TDIU is warranted on an extraschedular basis prior to June 28, 2012.

Include a full statement as to the Veteran's service-connected disabilities prior to June 28, 2012, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16 (b). 

2.  After completing the above development and any other development deemed necessary, readjudicate the issue of entitlement to a TDIU prior to June 28, 2012.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


